Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 13, 16, 20, 27, 30-31, 34, 36, 38-39, 42, 45-46, 48-49, 59, 62, 76-77, 79 and 89-92 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
a polypeptide comprising an Fc region of an immunoglobulin and a particular antigen-binding region, wherein the Fc region comprises a particular combination of:
a.    a substitution at a position selected from the group consisting of: E430, E345 and S440, wherein the substitution at position S440 is Y or W, and
b.    a substitution at a position selected from the group consisting of: G236, S239, S267, H268, S324, K326,1332, E333 and P396, wherein the positions correspond to human IgG1, according to EU numbering, a composition comprising at least of said polypeptide and a kit comprising at least of said polypeptide. 

Group II.  Claims 48-49, 59, 62, 76 and 77, drawn to a method of increasing agonistic activity of a polypeptide comprising an Fc region of a human IgG and a particular antigen binding region, and a method of increasing CDC activity of a polypeptide comprising and Fc region of a human IgG and a particular antigen binding region, which method comprises
a.    introducing a particular combination of substitution in the Fc region at a position selected from the group consisting of: E430, E345, and S440, wherein the substitution at position S440 is Y or W, and
b.    introducing a substitution in the Fc region at a position selected from the group consisting of: G236, S239, S267, H268, S324i K326, 1332, E333 and P396, wherein the position corresponds to human IgGl, according to EU numbering.

Group III.  Claims 89-90 and 91, drawn to a treating an individual having a particular disease comprising administrating to said individual an effective amount of polypeptide comprising an Fc region of an immunoglobulin and a particular antigen binding region, wherein the Fc region comprises a particular combination of:
a.    a substitution at a position selected from the group consisting of: E430, E345 and S440, wherein the substitution at position S440 is Y or W, and
b.    a substitution at a position selected from the group consisting of: G236, S239, S267, H268, S324, K326,1332, E333 and P396, wherein the positions correspond to human IgG1, according to EU numbering, wherein the disease is a particular cancer.


Group IV.  Claims 89-90 and 91, drawn to a treating an individual having a particular disease comprising administrating to said individual an effective amount of polypeptide comprising an Fc region 
a.    a substitution at a position selected from the group consisting of: E430, E345 and S440, wherein the substitution at position S440 is Y or W, and
b.    a substitution at a position selected from the group consisting of: G236, S239, S267, H268, S324, K326,1332, E333 and P396, wherein the positions correspond to human IgG1, according to EU numbering, wherein the disease is a particular autoimmune and/or inflammatory disease.

Group V.  Claims 89-90 and 91, drawn to a treating an individual having a particular disease comprising administrating to said individual an effective amount of polypeptide comprising an Fc region of an immunoglobulin and a particular antigen binding region, wherein the Fc region comprises a particular combination of:
a.    a substitution at a position selected from the group consisting of: E430, E345 and S440, wherein the substitution at position S440 is Y or W, and
b.    a substitution at a position selected from the group consisting of: G236, S239, S267, H268, S324, K326,1332, E333 and P396, wherein the positions correspond to human IgG1, according to EU numbering, wherein the disease is a particular infectious disease.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide comprising an Fc region of an immunoglobulin and a particular antigen binding region, wherein the Fc region comprises:
a.    a substitution at a position selected from the group consisting of: E430, E345 and S440, wherein the substitution at position S440 is Y or W, and
b.    a substitution at a position selected from the group consisting of: G236, S239, S267, H268, S324, K326,1332, E333 and P396, wherein the positions correspond to human IgG1, according to EU numbering, this technical feature is not a special technical feature as it does not make a contribution over the prior art of US20140242075 (Parren hereafter, published August 28, 2014; PTO 892). 
E430G, which may be in either one or both the heavy chains of the variant, see entire document, para. [0488], [0489].  The Fc variant further comprises 
a combination of any of the amino acid substitutions S267E, H268F, S324T, S239D, G236A and I332E, that enhanced effector function via CDC or ADCC, see para.[0491]. 
Therefore, the technical feature that links the groups is not special, as it does not make a contribution over the prior art and unity of invention is lacking in the instant case.
Accordingly, Groups I-V are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Irrespective of whichever group that Applicant may elect, Applicant is further required to elect a particular variant Fc-domain and antigen-binding region and to provide following information with respect to the elected species:
i)    a particular combination of specific amino acid substitutions in specific positions identifiable in claims 1, 13, 16, 20, 27, 30, 31, 34, 39, 48, 49, 5976, 77, (e.g. E430G, S440Y, and G236A); 
ii)  whether the polypeptide is a monospecific, bispecific or multispecific antibody identifiable in claim 38, 
iii) a particular antigen or antigens to which the binding region (antibody) binds, identifiable in claim 46, (e.g., Fas, DR4, DR5, TNFR1, DR6, DR3, EDAR, NGFR,  OX40, CD40, CD30, CD27, 4-1BB,  RANK. TACI, BLySR, BCMA, RELT or GITR).

Applicant is required, in reply to this action, to elect a single species or a single grouping of patentably distinct species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims 1, 48, 49, 79, 89 and 92 are generic.   
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses) or electronic resources, or employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644